Case: 20-40424     Document: 00516225857         Page: 1     Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     March 4, 2022
                                  No. 20-40424
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Roderick L. Bonner,

                                                           Plaintiff—Appellant,

                                       versus

   Pam Pace, UTMB Medical Director; UTMB; John Doe, Warden,
   Coffield Unit; William Brown, Law Library Officer; Gaye
   Karriker, Law Librarian; Lieutenant Jeffrey Catoe;
   Patrick Cooper, Warden, Coffield Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-373


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Roderick L. Bonner, Texas prisoner # 1878165, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s partial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40424       Document: 00516225857           Page: 2    Date Filed: 03/04/2022




                                      No. 20-40424


   dismissal of his civil rights claims as frivolous and for failure to state a claim,
   grant of summary judgment in favor of Defendants-Appellees and dismissal
   of his remaining claims, and denial of postjudgment motions. By moving for
   leave to proceed IFP on appeal, Bonner challenges the district court’s
   certification that the appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997).          If we uphold the district court’s
   certification that Bonner’s appeal was not taken in good faith, we may sua
   sponte dismiss the appeal as frivolous. Id. at 202 n.24 (citing 5th Cir. R.
   42.2).
            As a preliminary matter, we are “obligated to examine the basis for
   our jurisdiction, sua sponte, if necessary.” Williams v. Chater, 87 F.3d 702,
   704 (5th Cir. 1996). A timely “notice of appeal in a civil case is a jurisdictional
   requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Only the district
   court’s June 9, 2020 denials of Bonner’s March 26 and April 8, 2020
   postjudgment motions, which are properly construed as Federal Rule of Civil
   Procedure 60 motions, are before us on appeal. See, e.g., Fed. R. App. P.
   4(a)(1)(A), (a)(4)(A), (B)(ii); United States v. One 1988 Dodge Pickup, 959
   F.2d 37, 39 (5th Cir. 1992) (holding that Rule 4(a)(4) “does not embrace a
   second Rule 59 motion that merely challenges the denial of the original Rule
   59 motion.”). Thus, to the extent Bonner seeks to appeal the January 31,
   2020 final judgment or March 19, 2020 denial of his Federal Rule of Civil
   Procedure 59(e) motions, the appeal is DISMISSED IN PART for lack of
   jurisdiction.
            Here, the district court found the claims barred by the applicable
   statute of limitations, which Bonner contends was incorrect. The denial of a
   Rule 60(b) motion is reviewed only for abuse of discretion, Hernandez v.
   Thaler, 630 F.3d 420, 428 (5th Cir. 2011), and “[i]t is not enough that the
   granting of relief might have been permissible, or even warranted[;] denial
   must have been so unwarranted as to constitute an abuse of discretion,”



                                           2
Case: 20-40424      Document: 00516225857          Page: 3    Date Filed: 03/04/2022




                                    No. 20-40424


   Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). Because no
   federal statute specifies a limitation period for § 1983 suits, federal law
   borrows the forum state’s general personal injury limitation period. Wallace
   v. Kato, 549 U.S. 384, 387-88 (2007). In Texas, that period is two years. Hitt
   v. Connell, 301 F.3d 240, 246 (5th Cir. 2002); Tex. Civ. Prac. & Rem.
   Code Ann. § 16.003(a). In addition to the limitations period, the forum
   state’s tolling principles are applied. Walker v. Epps, 550 F.3d 407, 415 (5th
   Cir. 2008). Texas applies equitable tolling sparingly, looking to whether a
   plaintiff has diligently pursued his or her rights; litigants cannot use the
   doctrine “to avoid the consequences of their own negligence.” Hand v.
   Stevens Transp., Inc. Emp. Benefit Plan, 83 S.W.3d 286, 293 (Tex. App. 2002).
          Bonner does not dispute that his claim accrued on May 9, 2016, or that
   his federal complaint was not filed until July 23, 2018. While the limitations
   period was tolled during the pendency of the grievance process afforded to
   prisoners under Texas law, see Clifford v. Gibbs, 298 F.3d 328, 333 (5th Cir.
   2002), this tolled the limitations period only between May 12, 2016, and July
   18, 2016. Thus, even taking this period of tolling into account, his complaint
   was still untimely.
          Instead, he contends that he is entitled to equitable tolling because one
   Defendant-Appellee fraudulently concealed her involvement in the removal
   of his medical box until 2018 and because the library staff deliberately
   prevented him from filing his lawsuit in time by withholding papers and
   refusing to file his suit. While Texas recognizes tolling based on fraudulent
   concealment, Valdez v. Hollenbeck, 465 S.W.3d 217, 229 (Tex. 2015), it tolls
   the limitations period only “until the claimant, using reasonable diligence,
   discovered or should have discovered the injury,” Thompson v. Deutsche Bank
   Nat’l Tr. Co., 775 F.3d 298, 307 (5th Cir. 2014) (internal quotation marks and
   citation omitted). Bonner was aware of this party’s potential involvement as
   early as May 12, 2016, and nevertheless waited until July 2018 to file suit.



                                          3
Case: 20-40424      Document: 00516225857          Page: 4    Date Filed: 03/04/2022




                                    No. 20-40424


   And as to the library staff, because Bonner failed to establish that he actively
   pursued his judicial remedies or that he otherwise acted diligently, the
   district court did not abuse its discretion by concluding that equitable tolling
   was not warranted. See Bailey v. Gardner, 154 S.W.3d 917, 920 (Tex. App.
   2005); Hernandez, 630 F.3d at 428.
          As Bonner has failed to identify a nonfrivolous issue for appeal, he has
   failed to demonstrate that the district court erred by certifying that an appeal
   would not be taken in good faith. The motion for leave to proceed IFP is
   DENIED, and his appeal is DISMISSED IN PART as frivolous. See
   Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
          Finally, Bonner has two prior strikes under 28 U.S.C. § 1915(g). See
   Bonner v. Roberts, 54 F. App’x 410 (5th Cir. 2002) (No. 02-10296); Bonner v.
   Tarrant Cnty. Sheriff’s Dept., No. 4:08-CV-248-Y, 2009 WL 1532044, 3
   (N.D. Tex. May 28, 2009). He is cautioned that if he accumulates three
   strikes under § 1915(g), he may not proceed IFP in any civil action or appeal
   filed while he is incarcerated or detained in any facility unless he “is under
   imminent danger of serious physical injury.” § 1915(g).




                                          4